to withdraw the plea constituted a clear abuse of discretion.").
                  Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.



                                                  Pickerfigtt tLy             ,
                                                                                  J.


                                                    (Th .444



                                                        c.c.A....A...cg—Sp-
                                                  Parraguirre


                                                                                  J.
                                                  Saitta




                  cc: Hon. Jessie Elizabeth Walsh, District Judge
                       Law Office of Gabriel L. Grasso, P.C.
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                    2
(0) 1947A 9t797